Citation Nr: 1129135	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a dental disability including residuals of a traumatic injury to the gums, for compensation purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from January 1991 to April 1991, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in Atlanta, Georgia. 

In November 2009, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

Further, the Veteran submitted additional evidence to the Board, with a waiver of review by the Agency of Original Jurisdiction. 

This case was Remanded by the Board in February 2010 and for the reasons that follow, is not yet ready for disposition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding all of the Veteran's claims on appeal, she underwent VA examinations which resulted in reports that require clarification.  The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in February 2010, in part, for VA examinations and opinions as to whether it is at least as likely as not that the Veteran's current dental disorder and bilateral knee disorders are related to service.  

Regarding the Veteran's claim for service connection for a dental disability for compensation, she claims that she suffered a traumatic injury to her gums in 1986, during a period of ACDUTRA.  Specifically, she claims that the injury occurred while she was performing CPR on dummy.  She has stated that she was unable to seek treatment while on ACDUTRA.  Treatment records from a military hospital indicate that she reported pain in her lips and chin, under her full set of dentures, in July 1987.  She was diagnosed with mandible irritation causing larger ulceration area in anterior mandible vestibular area. 

The Veteran underwent a VA dental examination in May 2010.  She was noted to have redundant tissue and epulis fissuratum throughout the mandibular ridge.  X-rays showed a somewhat atrophis maxilla with a markedly atrophic mandible.  As to whether these problems were related to the Veteran's active service, to include her in-service "trauma", the opinion was inconclusive.  Initially, following an interview with the Veteran and physical examination, the examiner noted that it would be impossible to relate a traumatic incident where her gums were "split" to her current dental problems.  He stated that it was beyond his ability to relate such.  However, the examiner noted that if the Veteran did not receive treatment following the injury that she described, then there may be some way to relate it.  

The Court of Veterans Appeals (Court) recently set forth guidelines under which the Board may accept an inconclusive VA medical report.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis") (citation omitted).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, given the inconclusive opinion by the VA dental examiner, clarification or a new VA dental examination, is required.  

Further, in rendering an opinion, the examiner should consider that the Veteran is competent to report her experiences as they came to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, she is competent to report that she did not receive dental treatment regarding her split gums in 1986.  Her statements regarding the initial injury/irritation and subsequent treatment history are deemed credible.  Thus, on clarification or reexamination, the examiner should offer a more conclusive opinion as to whether it is at least as likely as not that her present dental disorder is related to the traumatic injury in service.  

Regarding the Veteran's bilateral knees, she has been diagnosed with mild degenerative joint disease in both knees.  A November 1978 treatment record suggests an injury to the left knee prior to service.  The Veteran received treatment as a spouse of a service member.  However, her entrance examination in September 1981 indicated normal lower extremities.  Her service treatment records do not reflect complaints regarding the right knee; but, in December 1989, during a period of ACDUTRA, the record shows that the Veteran was seen for left knee complaints including treatment for a left knee injury.  

As noted above, the February 2010 Remand ordered that the Veteran be afforded a VA examination regarding her bilateral knee disorders.  She underwent a VA examination in April 2010 regarding her knees.  At that time, the VA examiner offered negative nexus opinions for both knees but did not offer reasons and bases for the negative opinions.  Therefore, a new VA examination and opinion are required.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  On reexamination, the examiner should consider the July 2010 VA outpatient treatment record containing the statement, "[t]his complaint related to military service."
 
Further, the February 2010 Remand ordered that the RO/AMC obtain records regarding specific dates of ACDUTRA and INACDUTRA.  While the Board recognizes that the RO/AMC complied with this request, the National Personnel Records Center (NPRC) sent information regarding specific dates for some of the years that the Veteran served on ACDUTRA and INACDUTRA, but not all.  Therefore, another attempt should be made to obtain dates for the year 1986, when the Veteran claims to have sustained a traumatic dental injury. 
 
Lastly, in order to ensure that all relevant treatment records are of record, any outstanding outpatient treatment records should be obtained. 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the NPRC, or other relevant records location, and request specific dates of service for the year 1986.  Any negative response should be noted.

2. Obtain outpatient treatment records from the VA medical center in Atlanta, Georgia for the period from May 2010 to the present.  Any negative response should be noted.

3. Upon receipt of the records above, seek clarification from the April 2010 VA examiner as detailed below.  If the April 2010 VA examiner is unavailable, afford the Veteran the appropriate examination to determine the nature, extent, onset and etiology of her current bilateral knee disorders.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

Regarding the right knee, the examiner (whether the April 2010 VA examiner or a new VA examiner) should render an opinion as to the nature of any current right knee disorder, and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disorder had its onset in or is otherwise etiologically related to service.  The examiner must address the Veteran's report of continuity of symptomatology regarding her right knee pain. The examiner should also consider a July 2010 VA outpatient treatment record in which a VA physician stated "[t]his complaint related to military service."  

Regarding the left knee, the examiner (whether the April 2010 VA examiner or a new VA examiner) should render an opinion as to the nature of any current left knee disorder, and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee disorder had its onset in or is otherwise etiologically related to service.  

On the other hand, if the examiner finds clear and unmistakable evidence that the left knee disorder preexisted service, to include being related to an injury that occurred prior to service, such should be stated.  Then, if it has been determined that the Veteran's left knee disorder clearly and unmistakably existed prior to service, the examiner should state whether the disability was aggravated beyond the natural progression of the disease by service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.		
		 
4. Next, seek clarification from the April 2010 VA dental examiner as detailed below.  If the April 2010 VA examiner is unavailable, afford the Veteran the appropriate examination to determine the nature, extent, onset and etiology of her current dental disorders.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner (whether the April 2010 VA examiner or a new VA examiner) should render an opinion as to the nature of any current dental disorder, and whether it is at least as likely as not  that any currently diagnosed dental disorder had its onset in or is otherwise etiologically related to service.  The examiner must address the Veteran's credible report of traumatic injury while on ACDUTRA and opine as to whether her current dental disorder is at least as likely as not related to a lack of treatment for the gums following the injury on ACDUTRA.

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.	

5. The RO/AMC must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6. Thereafter, the RO should re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


